DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The use of the term Disfoam [0067, 0069], which is a trade name or a mark used in commerce, has been noted in this application.  The above list may not be exhaustive.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  The claim recites a culture of bacterium of the genus Rhizobium. This judicial exception is not integrated into a practical application because the claim lacks a practical application. The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the extra elements, specifically, the media containing a disaccharide and a controlled pH, do not amount to significantly more. See analysis below. 
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Instant specification [0002] states that Rhizobium are soil bacteria and thus naturally occurring. Claim 14 claims a Rhizobium culture that arises from culturing the bacteria in a media. This claim is not directed to a method step but rather to the naturally occurring bacterium. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Claim 14 is directed to Rhizobium. Because Rhizobium are made of matter, Rhizobium are a composition of matter. Thus, the claim is to composition of matter, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a Rhizobium which are a nature-based product limitation. Because claim 14 recites a nature-based product Rhizobium, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here the closest naturally occurring counterpart is naturally occurring Rhizobium. While this claim does require a specific media there is no indication in the instant specification that the media changes the bacteria itself and thus the recited Rhizobium is a product of nature, which is a judicial exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Additional elements of claim 14 are obtained by using a liquid culture containing 25% or more of a disaccharide and maintaining the pH of the culture. Culturing bacteria in media and maintaining the pH is something that is well known and routine in the arts. Accordingly, the 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.  MPEP 2106.05. As discussed with Step 2A prong 2, there are no additional elements that add a markedly different characteristic to the nature-based product in claim 14, and thus there is not significantly more than the recited exception (Step 2B: NO). 
Claim 14 is not eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ novel biological materials, a Rhizobium vitis ARK-1 strain, a Rhizobium vitis ARK-2 strain, and a Rhizobium vitis ARK-3 strain.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public. The specification does not say what steps were taken to generate these strains. If the biological 
From the specification it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited a Rhizobium vitis ARK-1 strain, a Rhizobium vitis ARK-2 strain, and a Rhizobium vitis ARK-3 using deposit numbers FERM BP-11426, FERM BP-11427, and FERM BP-11428, respectively, but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;

(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 12, the phrases "(FERM BP-11426)”, “(FERM BP-11427)”, and "(FERM BP-11428)” render the claim indefinite because it is unclear whether the limitations inside the parentheses are part of the claimed invention.  The limitations inside the parentheses are narrower whereas the limitations, a Rhizobium vitis ARK-1 strain, a Rhizobium vitis ARK-2 strain, and a Rhizobium vitis ARK-3 strain, are broader terms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissonnette (Bissonnette, N., Lalande, R., & Bordeleau, L. M. (1986). Large-scale production of Rhizobium meliloti on whey. Applied and environmental microbiology, 52(4), 838-841).
Regarding claims 1, 2, 6 and 14, Bissonnette teaches a method of growing Rhizobium meliloti in a large scale (title).  Bissonnette teaches a liquid medium (culture) that consists of the following (in grams per liter): K2HPO4, 0.5; MgSO4 .7H20, 0.2; NaCl, 0.1; and yeast extract 1.0; to this base 10.0 g of either mannitol, sucrose (a disaccharide, reads on instant claim 2), or glycerol was added per liter (p838 right column lines 6-11). Sucrose is 10g out of 11.8 g total mass (~84%, at least 25 mass%). Sucrose serves as the carbon source (p838 left column lines 4-8).  Bissonnette teaches that the bacteria can be grown in a 5L fermenter (mass culture, reads on instant claim 6) where the pH is maintained at 7.0 (maintaining pH from a beginning of the culturing to an end of the culturing) (p838 right column lines 23-33). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette, N., Lalande, R., & Bordeleau, L. M. (1986). Large-scale production of Rhizobium meliloti on whey. Applied and environmental microbiology, 52(4), 838-841) in view of Kawaguchi (Kawaguchi, A. (2014). Reduction in pathogen populations at grapevine wound sites is associated with the mechanism underlying the biological control of crown gall by Rhizobium vitis strain ARK-1. Microbes and environments, ME14059).
Regarding claims 3-5, Bissonnette does not teach using a Rhizobium vitis strain. 
Kawaguchi teaches using a non-pathogenic strain of Rhizobium vitis ARK-1 to reduce the development of grapevine crown gall (abstract). R. vitis ARK-1 in a co-inoculation with a crown gall forming strain of bacteria results in lessened pathogenic bacteria population (abstract).  Kawaguchi further teaches that the R. vitis ARK-1’s ability to inhibit crown gall forming strains of bacteria is dependent on the culture media that R. vitis ARK-1 is grown in (abstract, p5 right column lines 22-28, table 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the R. meliloti cultured in the bacterial growth media of Bissonnette with the R. vitis ARK-1 of Kawaguchi.  One of ordinary skill in the art would be motivated to do so because Kawaguchi teaches that R. vitis ARK-1 exhibits different inhibition properties towards pathogenic bacteria when cultured in different growth media thus one would be inclined to experiment with different growth medias.  There would be a reasonable Rhizobium. 

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette, N., Lalande, R., & Bordeleau, L. M. (1986). Large-scale production of Rhizobium meliloti on whey. Applied and environmental microbiology, 52(4), 838-841) and Kawaguchi (Kawaguchi, A. (2014). Reduction in pathogen populations at grapevine wound sites is associated with the mechanism underlying the biological control of crown gall by Rhizobium vitis strain ARK-1. Microbes and environments, ME14059), as applied to claims 3-5 above, and further in view of Pereira (Pereira, P. A. A., Oliver, A., Bliss, F. A., Crowe, L., & Crowe, J. (2002). Preservation of rhizobia by lyophilization with trehalose. Pesquisa Agropecuária Brasileira, 37, 831-839).
Regarding claim 7-9, and 13, Bissonnette teaches a liquid medium (culture) to grow Rhizobium that consists of the following (in grams per liter): K2HPO4, 0.5; MgSO4.7H20, 0.2; NaCl, 0.1; and yeast extract 1.0; to this base 10.0 g of either mannitol, sucrose (a disaccharide, reads on instant claim 9), or glycerol was added per liter (p838 right column lines 6-11). Sucrose is 10g out of 11.8 g total mass (~84%, at least 25 mass%). Sucrose serves as the carbon source (p838 left column lines 4-8).  Bissonnette teaches that the bacteria can be grown in a 5L fermenter (mass culture, reads on instant claim 13) where the pH is maintained at 7.0 (maintaining pH from a beginning of the culturing to an end of the culturing) (p838 right column lines 23-33).  Bissonnette demonstrates that the media containing sucrose results in viable bacteria as shown by the increase in CFU/mL in figure 2. 

Pereira studies the effects of including trehalose during the lyophilization of two different strains of Rhizobium (abstract, reads on instant claim 8). Pereira teaches growing the Rhizobium in YEM media (culture solution) (p832 right column lines 19-21). The cells are then centrifuged and resuspended in a trehalose solution (concentration and/or separating viable bacteria from culture media) (p832 right column lines 24-27). Pereira teaches that Rhizobium strains that are introduced to the soil need to be present in large numbers to outcompete the bacteria that is present in the soil to have effective uses as an agriculture supplement (p831 right column lines 4-8-p832 left column lines 1-5). 
Regarding claims 10-12, Kawaguchi teaches using a non-pathogenic strain of Rhizobium vitis ARK-1 to reduce the development of grapevine crown gall (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the R. meliloti cultured the bacterial growth media of Bissonnette with the R. vitis ARK-1 of Kawaguchi and further include a step of separating bacteria from the culture media and lipolyzing it as taught by Pereira.  One of ordinary skill in the art would be motivated to do so because Pereira teaches it is important to generate a large pure cultures of Rhizobium for agriculture uses. There would be a reasonable expectation of success as Bissonnette, Kawaguchi, and Pereira are in the same field of endeavor of culturing and producing Rhizobium. 

Conclusion	
	
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657